In an action to recover upon a letter of credit, summary judgment striking out defendant’s amended answer and awarding recovery to plaintiff, under rule 113 of the Rules of Civil Practice, after reargument of motion therefor, reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. In our opinion the discrepancies between the specified requirements of the letter of credit and the documents presented by respondent warranted refusal by appellant to honor respondent’s drafts, if objection thereto were not waived by appellant. (Bank of Italy v. Merchants Nat. Bank, 236 N. Y. 106; Lamborn V. Lake Shore Banking & Trust Co., 196 App. Div. 504, affd. 231 N. Y. 616.) The papers submitted upon the motion for summary judgment present the issue of whether or not appellant waived such objections, which must await determination by trial. Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ ., concur.